Citation Nr: 1236139	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to educational benefits under the Post-9/11 GI Bill program (Chapter 33).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to February 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse decision by the Department of Veterans Affairs (VA) Regional Office (RO) Post 9/11 GI Bill processing center in Muskogee, Oklahoma.  The Waco RO has jurisdiction over the claims folder.

The Veteran was scheduled to appear in September 2010 for a Travel Board hearing at the Waco RO.  In a letter dated prior to the hearing date, the Veteran indicated that he wished to withdraw his hearing request.  He indicated that he was in the process of correcting his DD Form 214, and once the corrections are made, he could reapply for his education benefits.  The Veteran did not specifically withdraw his education benefits claim.  Thus, the hearing request is deemed withdrawn, but the claim of entitlement to Post-9/11 GI Bill benefits remains before the Board for adjudication.  


REMAND

The Veteran seeks entitlement to Chapter 33 educational benefits.  

It is important to note that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she-

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,- 

(1) Continues on active duty; 

(2) Is discharged from service with an honorable discharge; 

(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; 

(4) Is released from service characterized as honorable for further service in a reserve component; or 

(5) Is discharged or released from service for- 

(i) A medical condition that preexisted such service and is not determined to be service-connected; 

(ii) Hardship, as determined by the Secretary of the military department concerned; or 

(iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; or

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability,

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section-

(i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607; 

(ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. Chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b)  or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33; or 

(iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. Chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33. 

(2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following-

(i) Identification information (including name, social security number, and address); 

(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill-Active Duty (Chapter 30) program."); 

(iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009."). An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and 

(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  

38 C.F.R. § 21.9520.

The Muskogee education benefits processing center originally denied entitlement to Chapter 33 benefits because the Veteran's DD Form 214 showed less than 90 days of aggregate active duty as required under 38 C.F.R. § 21.9520 (a).  The Veteran furnished a corrected DD Form 214 showing active service from October 2002 to February 2004-well over the 90-day timeframe.  His DD Form 214 shows an uncharacterized discharge/entry level separation because he failed medical/physical procurement standards.  In the Statement of the Case, the claim was again denied, and the RO denied the claim because the Veteran did not have an honorable discharge.  

The record reflects that with respect to his claim of service connection for seizure disorder and residuals of a left foot ulcer, a request was made to obtain personnel records-including any records related to a Medical Evaluation Board.  This information was requested in January 2005.  There is a folder within the claims file indicating that there are images from the Defense Personnel Records Information Retrieval System (DPRIS) contained therein and they were in response to the January 2005 requests.  The Board has reviewed the contents of the Veteran's claims file, his education folder, and the Virtual VA electronic records to find these DPRIS images, but they appear to be unavailable.  The document filed right next to this empty folder lists the DPRIS documents that were obtained-including records that could be pertinent as to whether the Veteran was discharged due to a physical disability that is now-service connected.  Again, these records/images are not associated with the claims file.  

IF the Veteran served a minimum of 30 continuous days and, after completion of such service, he was discharged under other than dishonorable conditions due to a service-connected disability, he would qualify for Chapter 33 benefits (assuming he performs all elections, etc., as described above).  See 38 C.F.R. § 21.9520.  The record suggests that the Veteran may have been discharged from active duty due to his now service-connected seizure disorder, but it is unclear because personnel records potentially showing the reason for discharge are not associated with the claims file.  Based upon his service of at least 30 days, and discharge that was other than dishonorable, he could qualify for Chapter 33 benefits.

Thus, the Board finds that a remand is necessary so attempts can be made to obtain the Veteran's personnel records, and any records related to the reason for his discharge from active duty.  


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should request the Veteran's personnel records-to specifically include records related to the Veteran not meeting the in-service medical/physical procurement standards-and associate them with the claims files.  Any negative reply should be associated with the claims files.  

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


